DETAILED ACTION
Acknowledgements
In the reply filed May, 25, 2022, the applicant amended claims 1 and 8. 
Currently claims 1-10 are under examination.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeBerry (U.S. Pub. No. 2020/0240220).
Regarding Claim 1, DeBerry discloses a drilling riser testing system configured to test auxiliary tubes on riser joints for use in a drilling process, the system comprising: 
An auxiliary tube interface (104) configured to mechanically attach to an upper end of a first auxiliary tube (Paragraph [0066]) on a first riser joint (154) while being held in a spider (102) on a drill floor (108); and 
A liquid filling (Paragraph [0127] - pressure testing requires liquid medium present) system configured to provide liquid filling (Paragraph [0127] - pressure testing requires liquid medium present) of the first auxiliary tube (Paragraph [0066]) while being held in the spider (102) on the drill floor (108), and while a second riser joint (Figure 5) is being retrieved and positioned to attach a lower end of the second riser joint (Figure 5) to an upper end of the first riser joint (154).
Regarding Claim 2, DeBerry discloses a drilling riser testing system according to claim 1 wherein the auxiliary tube interface (104) is further configured to mechanically attach to an upper end of a second auxiliary tube (Paragraph [0066]) on the first riser joint (154), and the liquid filling (Paragraph [0127] - pressure testing requires liquid medium present) system is further configured to provide liquid filling (Paragraph [0127] - pressure testing requires liquid medium present) and pressure testing of the second auxiliary tube (Paragraph [0066]) while being held in the spider (102) on the drill floor (108)(Paragraph [0026]).
Regarding Claim 3, DeBerry discloses a drilling riser testing system according to claim 1 further comprising a pressure testing system configured to: 
Pressurize the first auxiliary tube (Paragraph [0066]) after liquid filling (Paragraph [0127] - pressure testing requires liquid medium present) of the first auxiliary tube (Paragraph [0066]); and 
Test the first auxiliary tube (Paragraph [0066]) for leaks under pressurization, and wherein the auxiliary tube interface (104) is further configured automatically form a seal with the first auxiliary tube (Paragraph [0066]) (Paragraph [0026]).
Regarding Claim 4, DeBerry discloses a drilling riser testing system according to claim 1 further comprising a second auxiliary tube (Paragraph [0066]) interface (104) configured to mechanically attach to an upper end of the second auxiliary tube (Paragraph [0066]) on a first riser joint (154) while being held in the spider (102) on the drill floor (108), wherein the liquid filling (Paragraph [0127] - pressure testing requires liquid medium present) system is further configured to provide liquid filling (Paragraph [0127] - pressure testing requires liquid medium present) of the second auxiliary tube (Paragraph [0066]), and the pressure testing system further configured to: pressurize the second auxiliary tube (Paragraph [0066]) and test the second auxiliary tube (Paragraph [0066]) for leaks under pressurization (Paragraph [0026]).
Regarding Claim 5, DeBerry discloses a drilling riser testing system according to claim 1 wherein the liquid filling (Paragraph [0127] - pressure testing requires liquid medium present) system includes a liquid supply line on the drilling floor (222).
Regarding Claim 6, DeBerry discloses a drilling riser testing system according to claim 1 wherein the auxiliary tube interface (104) includes a box interface (168) configured to sealingly engage a pin on a top end of the first auxiliary tube (Paragraph [0066]).
Regarding Claim 8, DeBerry discloses a method of testing auxiliary tubes on drilling risers comprising: 
Attaching an auxiliary tube interface (104) to a first auxiliary tube (Paragraph [0066]) on a first riser joint (154) being held in a spider (102) on a drill floor (108); filling the first auxiliary tube (Paragraph [0066]) with liquid; 
Pressure testing the first auxiliary tube (Paragraph [0066]); and 
Detaching the tube interface from the first auxiliary tube (Paragraph [0066]), wherein a second riser joint (Figure 5) is retrieved and positioned for attaching a lower end of the second - 12 -Attorney Docket No. IS19.0891-US-NP riser joint to an upper end of the first riser joint (154) to said attaching, said retrieving and positioning occurring simultaneously with at least one of said attaching, filling, pressure testing and detaching.
Regarding Claim 9, DeBerry discloses a method of testing auxiliary tubes on drilling risers according to claim 8 wherein the pressure testing comprises: 
Pressurizing the first auxiliary tube (Paragraph [0066]) after liquid filling (Paragraph [0127] - pressure testing requires liquid medium present): and 
Testing the first auxiliary tube (Paragraph [0066]) for leaks under pressurization.
Regarding Claim 10, DeBerry discloses a method of testing auxiliary tubes on drilling risers according to claim 8, further comprising: 
Attaching the auxiliary tube interface (104) to a second auxiliary tube (Paragraph [0066]) on a first riser joint (154); 
Filling the second auxiliary tube (Paragraph [0066]) with liquid: pressure testing the second auxiliary tube (Paragraph [0066]) (Paragraph [0026]); and 
Detaching the tube interface from the second auxiliary tube (Paragraph [0066]) (prior to connection of next riser joint).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DeBerry alone.
Regarding Claim 7, DeBerry discloses a drilling riser testing system according to claim 1, but does not disclose wherein the liquid used to fill the first auxiliary tube (Paragraph [0066]) is sea water.
Examiner takes official notice that it is old and well known in the art to utilize readily available seawater to pressure-test components of subsea wells that will be subject to pressures from seawater during regular use in order to ensure their resilience against said pressures. It would therefore have been obvious to one having ordinary skill in the art to have utilized seawater to test the integrity of the auxiliary lines of DeBerry under pressure. 

Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive.
Regarding claims 1-6 and 8-10, the applicant argues that DeBerry fails to specifically disclose that the running tool 174 tests the auxiliary lines 166 while simultaneously attaching the upper tubular assembly 152 to the lower tubular assembly 154 as recited in claims 1 and 8, and that DeBerry instead discloses the steps of testing the auxiliary lines and attaching the upper tubular assembly 152 to the lower tubular assembly 154 in series instead of in parallel as claimed.
The examiner respectfully submits that DeBerry tacitly discloses that the upper and lower tubular assemblies are tested while being attached as testing of the auxiliary lines is a part of the attachment process (Paragraph [0127]) and that DeBerry further explicitly indicates that testing occurs while the tubular handling process is ongoing (Paragraph [0146]), and that the testing occurs on each joint/riser component in real-time/continuously during use (Paragraph [0161]). The existence of multiple joints being monitored in real-time during assembly necessitates that the attachment of the lower tubular assembly and upper tubular assembly occur simultaneously with the (continuous) testing of the auxiliary lines. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Pub No. 2021/0108467. Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679